UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6863


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY MURRELL JOHNSON, a/k/a Rock,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:92-
cr-00051-JFM)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Murrell Johnson, Appellant Pro Se. Andrea L. Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Murrell Johnson appeals the district court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000) and Fed. R. Crim. P. 35(a).     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Johnson, No. 1:92-cr-00051-JFM (D. Md. May 24, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -